In the Missouri Court of Appeals
                     Eastern District
                                                   DIVISION III

WINGHAVEN RESIDENTIAL                                )                 No. ED101499
OWNERS ASSOCIATION, INC.,                            )
                                                     )
        Appellant,                                   )                 Appeal from the Circuit Court
                                                     )                 of St. Charles County
vs.                                                  )
                                                     )                 Honorable Norman C. Steimel III
PAUL BRIDGES, and                                    )
PENNY BRIDGES,                                       )
                                                     )
        Respondents.                                 )                 FILED: March 10, 2015



                                                     Introduction

        Appellant WingHaven Residential Owners’ Association (“the Association”) appeals from the

judgment of the trial court entered in favor of the Association and against Respondents Paul Bridges

and Penny Bridges (“Respondents”). The Association alleges that the trial court erred in awarding

only $500 in attorneys’ fees because the Association presented substantial and uncontradicted

evidence that it incurred $4,699.50 in reasonable attorneys’ fees, and the trial court offered no

explanation as to the reduced award.1 Because the Association has failed to establish that the award

was a clear abuse of trial court discretion, we affirm.




1
 The Association also filed a motion for reasonable attorneys’ fees incurred on appeal, which was taken with the case.
That motion is denied.
                                  Factual and Procedural Background

       WingHaven is a mixed-use development in St. Charles County. The Association is a

nonprofit corporation comprised of all owners of real property located within WingHaven and subject

to the Declaration of Covenants, Conditions, and Restrictions for WingHaven Residential Property

(“Declaration”). The Association is responsible for owning, operating, and maintaining common

areas in WingHaven as well as administering and enforcing the Declaration. Pursuant to the

Declaration, the Association is authorized to levy assessments against WingHaven lot owners, to

bring actions to enforce collection of the assessments, and to collect reasonable attorneys’ fees and

costs incurred in the enforcement thereof from delinquent lot owners.

       Respondents are owners of a lot located in WingHaven and subject to the Declaration. On

August 15, 2013, the Association brought suit against Respondents for breach of contract alleging

that Respondents failed to pay the 2013 annual assessment. The petition included a request for post-

judgment attorneys’ fees from a previous case brought against Respondents in 2012 in addition to a

request for attorney’s fees already incurred in this case and any fees required for collecting or

defending the judgment.

       The matter was heard in a bench trial on April 1, 2014. After presenting testimony on the

merits of the case, the Association’s attorney testified regarding his attorneys’ fees as follows:

       For the record, my name is Todd Billy. I'm an associate attorney at the Law Office of
       Marvin Nodiff. I represent the Association regarding this matter for almost the entire
       two years that this case has been going on. We actually have -- We're requesting
       attorney fees -- actually post-judgment attorney's fees from the prior 2012 case. In that
       case, we incurred post-judgment attorney fees of $413.12, to include two
       garnishments, transcripts of judgment, a balance due letter, which was previously
       testified, and the satisfaction of the judgment. . . . And since that satisfaction of
       judgment and this case, for clarity, we have spent just shy of 25 hours, 24.95 hours on
       this matter, approximately 2 hours a month for a total of $4,699.50, including
       anticipated time for trial, Your Honor.
       ...
       So in terms of the -- And I'll give you the totals here. In terms of hours billed for this
       case, as well as post-judgment, that total is $5,112.62. . . . Our rates in 2013 were $200
                                                    2
       per hour for each associate, $110 for each – for the collection manager, $100 per hour
       for our law clerk. When possible, we try to use the lowest paid staff person. In 2014,
       the associate attorneys for collection cases is $225. Collection manager is $120, as
       well as the law clerk. Same as, when possible, we try to use the lowest paid staff
       person. And our effective bill rate is just under $190 per hour.

The Association also submitted billing records from the Law Office of Marvin J. Nodiff, P.C.,

detailing the time spent on various tasks related to this case. Respondents did not dispute the

Association’s evidence regarding attorneys’ fees or present any evidence to the contrary.

       The trial court entered its judgment and order on April 1, 2014, awarding the Association

$1,022.35 for the unpaid assessment plus late fees and interest and $500 in attorneys’ fees. The

Association timely filed a motion for reconsideration of the attorneys’ fees awarded. The motion was

denied by the trial court on April 29, 2014. This appeal follows.

                                            Points on Appeal

       In its first point on appeal, the Association contends that the trial court abused its discretion in

determining the amount of attorneys’ fees awarded in that the trial court failed to consider the

requisite factors in making an award of reasonable attorneys’ fees. In its second point on appeal, the

Association asserts that the trial court abused its discretion in determining the amount of attorneys’

fees awarded because the trial court’s award is significantly different than the amount requested.

                                               Discussion

       If a contract provides for the payment of attorneys’ fees and expenses incurred in the

enforcement of a contract provision, the trial court must comply with the terms of the contract and

award them to the prevailing party. Clean Unif. Co. St. Louis v. Magic Touch Cleaning, Inc., 300
S.W.3d 602, 612 (Mo. App. E.D. 2009). However, the determination of the amount of attorneys’ fees

is within the sound discretion of the trial court. Id. This determination will not be disturbed on

appeal unless the amount awarded is arbitrarily arrived at or is so unreasonable as to indicate



                                                    3
indifference and a lack of proper judicial consideration. Realty Res., Inc. v. True Docugraphics, Inc.,

312 S.W.3d 393, 400-01 (Mo. App. E.D. 2010).

       In reviewing the amount of an award of attorneys’ fees, the trial court is considered an expert

on the necessity, reasonableness, and the value of attorneys’ fees. Major Saver Holdings, Inc. v.

Educ. Funding Grp., LLC, 350 S.W.3d 498, 509 (Mo. App. W.D. 2011). Factors the trial court may

consider include:

       1) the rates customarily charged by the attorneys involved in the case and by other
       attorneys in the community for similar services; 2) the number of hours reasonably
       expended on the litigation; 3) the nature and character of the services rendered; 4) the
       degree of professional ability required; 5) the nature and importance of the subject
       matter; 6) the amount involved or the result obtained; and 7) the vigor of the
       opposition.

Williams v. Trans States Airlines, Inc., 281 S.W.3d 854, 878 (Mo. App. E.D. 2009). In the absence

of a contrary showing, the trial court is presumed to know the character of the attorney’s services

rendered in duration, zeal, and ability. Williams, 281 S.W.3d at 877.

       Given the record before us, we are unwilling to hold that the trial court abused its discretion in

awarding the Association $500 in attorneys’ fees. The Association assumes that because the amount

of attorney’s fees awarded was significantly less than the Association’s request, the trial court did not

properly consider the evidence in light of the factors referenced above. We note that a significant

difference between the amount of attorneys’ fees awarded and the amount requested does not,

standing alone, establish an abuse of discretion. The trial court “is not bound either by the number of

hours performed . . . or the hourly charge.” McIntosh v. McIntosh, 41 S.W.3d 60, 72 (Mo. App.

W.D. 2001). In fact, as an expert on the question of attorneys’ fees, the trial court does not require

any evidence or other opinion as to their value. Architectural Res., Inc. v. Rakey, 912 S.W.2d 676,

681 (Mo. App. S.D. 1995).




                                                    4